DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/28/2022 amended claims 1, 6, 10, 13 and cancelled claim 19 and 21-27.  Claims 1-18 and 20 are pending.  Claims 1-9, 11-14, 17, 18 and 20 are rejected on new grounds of rejections necessitated by the amendments of claims 1, 6, 10, 13.  Claims 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7, which indirectly depends on clam 7, recites “at least one passage allows fluid to freely flow between the outer and inner portions of the watertight cavity.”  The above limitation broadens the scope of the claim 1 by rendering the watertight cavity no longer being watertight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 8 and 9 depend on claim 7; hence they are also rejected due to their dependency.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20110002038 A1) in view of LaDuke (US 20110037952 A1).
Regarding claims 1, 11, 12, and 17, Wang teaches a display system (Fig. 1-10), comprising: a cavity (enclosed by 13) having a floor (small square at 11), an upper end (large square at 14), and an upwardly-extending central axis passing through the floor (Fig. 1, 2, 4-8, and 10); a transparent display having a plurality of transparent panels (13; [0010], [0013]), the transparent panels each having a first end relatively near the floor and a second end relatively near the upper end, the transparent panel first ends collectively defining a first end of the transparent display, the transparent panel second ends collectively defining a second end of the transparent display (Fig. 1, 2, 4-8, and 10), each transparent panel first end being relatively near the central axis (Fig. 1, 2, 4-8, and 10), each transparent panel second end being relatively distant to the central axis (Fig. 1, 2, 4-8, and 10), the cavity extending between the transparent panels (Fig. 1, 2, 4-8, and 10); and a plurality of image origination areas (21) located radially outside the transparent display first end for providing image data to at least some of the transparent panels, the image origination areas being positioned to provide the image data generally upwardly (Fig. 4), where the upper end of the cavity being open (Fig. 2; the cavity enclosed by 13 is covered by top panel 14; hence the cavity enclosed by 13 does not include cover 14).  Wang further teaches the floor (small square at 11) is selectively positionable atop the projector ([0012]), the image data being provided on the transparent display only when the floor is positioned atop the projector (Fig. 1) and the plurality of image origination areas (21) corresponds to the plurality of transparent panels (13) such that each of the transparent panels corresponds to a respective image origination area (Fig. 4) where the plurality of image origination areas (21) are housed in a bar surface (Fig. 1, 2 and 6-8).
Wang does not explicitly teach the cavity being watertight.
LaDuke teaches an optical element (56) being a container having a watertight cavity used in a projection device (Fig. 6, 7, and 10; [0026]-[0031], [0040]).  LaDuke further teaches the fishbowl (56) is covered by a lid (Fig. 6); hence the upper end of the fishbowl (56) must be open, i.e., the upper end of the watertight cavity is open.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wang with LaDuke; because it allows meeting a set of design objectives, e.g., fish and a fish tank/bowl environment (Fig. 6, 7, and 10 of LaDuke).
Regarding claim 2, Wang, as modified by LaDuke, further teaches the plurality of image origination areas (21) are located radially inside the transparent display second end (at 14; Fig. 4).
Regarding claim 3, Wang, as modified by LaDuke, further teaches the transparent panels are each planar, each transparent panel being generally symmetrical about a center line (Fig. 1, 2, 4-8, and 10).
Regarding claim 4, Wang, as modified by LaDuke, further teaches the transparent panels abut one another and the transparent display is frusto-pyramidal (Fig. 1, 2, 4-8, and 10).
Regarding claim 5, Wang, as modified by LaDuke, further teaches the floor (small square of space enclosed by 13) being selectively positionable adjacent the image origination areas (21).  
Neither Wang nor LaDuke explicitly teaches the image data being provided on the transparent display only when the floor is positioned adjacent the image origination areas.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention that the image data being provided on the transparent display only when the floor is positioned adjacent the image origination areas.
Furthermore, a person of ordinary skills in the art at the time of the invention would have recognized that the image data being provided on the transparent display can be seen only when the floor is positioned in a certain position relative to the image origination areas from a certain viewing position.  In other words, the image can only be seen when the respective transparent panel of the transparent display is the adjacent the corresponding image origination area.
Regarding claims 18 and 20, the combination of Wang and LaDuke consequently results the fluid in the watertight cavity (Fig. 6, 7, and 10 of LaDuke), and wherein the plurality of transparent panels (13 of Wang corresponding to 56 of LaDuke) form a fluid boundary of the watertight cavity.

Claims 6, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of LaDuke and in further view of Hsieh (US 20120120353 A1).
Regarding claims 6 and 13, Wang teaches a display system (Fig. 1-10), comprising: a cavity (enclosed by 13) having a floor (small square at 11), an upper end (large square at 14), and an upwardly-extending central axis passing through the floor (Fig. 1, 2, 4-8, and 10); a transparent display having a plurality of transparent panels (13; [0010], [0013]), the transparent panels each having a first end relatively near the floor and a second end relatively near the upper end, the transparent panel first ends collectively defining a first end of the transparent display, the transparent panel second ends collectively defining a second end of the transparent display (Fig. 1, 2, 4-8, and 10), each transparent panel first end being relatively near the central axis (Fig. 1, 2, 4-8, and 10), each transparent panel second end being relatively distant to the central axis (Fig. 1, 2, 4-8, and 10), the cavity extending between the transparent panels (Fig. 1, 2, 4-8, and 10); and a plurality of image origination areas (21) located radially outside the transparent display first end for providing image data to at least some of the transparent panels, the image origination areas being positioned to provide the image data generally upwardly (Fig. 4).  Wang also teaches the transparent panels are each planar, each transparent panel being generally symmetrical about a center line (Fig. 1, 2, 4-8, and 10), and the transparent panels abut one another and the transparent display is frusto-pyramidal (Fig. 1, 2, 4-8, and 10).  Wang further teaches the floor (small square at 11) is selectively positionable atop the projector ([0012]), the image data being provided on the transparent display only when the floor is positioned atop the projector (Fig. 1) and the plurality of image origination areas (21) corresponds to the plurality of transparent panels (13) such that each of the transparent panels corresponds to a respective image origination area (Fig. 4).
Wang does not explicitly teach the cavity being watertight.
LaDuke teaches an optical element (56) being a container having a watertight cavity used in a projection device (Fig. 6, 7, and 10; [0026]-[0031], [0040]).  LaDuke further teaches the fishbowl (56) is covered by a lid (Fig. 6); hence the upper end of the fishbowl (56) must be open, i.e., the upper end of the watertight cavity is open.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wang with LaDuke; because it allows meeting a set of design objectives, e.g., fish and a fish tank/bowl environment (Fig. 6, 7, and 10 of LaDuke).
Neither Wang nor LaDuke explicitly teaches the at least one external wall radially outside the transparent display, the at least one external wall defining an exterior perimeter.
Hsieh teaches at least one external wall (12b-e) radially outside the display, the at least one external wall defining an exterior perimeter (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wang and LaDuke with Hsieh; because it prevents interference with the display device.
Regarding claim 8, Wang, as modified by LaDuke and Hsieh, further teaches the floor (small square of space enclosed by 13) being selectively positionable adjacent the image origination areas (21).  
Neither Wang, LaDuke nor Hsieh explicitly teaches the image data being provided on the transparent display only when the floor is positioned adjacent the image origination areas.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention that the image data being provided on the transparent display only when the floor is positioned adjacent the image origination areas.
Furthermore, a person of ordinary skills in the art at the time of the invention would have recognized that the image data being provided on the transparent display can be seen only when the floor is positioned in a certain position relative to the image origination areas from a certain viewing position.  In other words, the image can only be seen when the respective transparent panel of the transparent display is the adjacent the corresponding image origination area.
Regarding claim 9, Wang, as modified by LaDuke and Hsieh, further teaches the plurality of image origination areas (21) are located radially inside the transparent display second end (at 14; Fig. 4).
Regarding claim 14, the combination of Wang, LaDuke and Hsieh consequently results in fluid (62 of LaDuke) in the watertight cavity (Fig. 6, 7, and 10 of LaDuke), and wherein: the plurality of transparent panels (13 of Wang) form a fluid boundary of the watertight cavity (Fig. 6, 7, and 10 of LaDuke); and an area between the at least one external wall (12b-e of Hsieh) and the plurality of transparent panels (corresponding to 11a-d of Hsieh; 13 of Wang) is devoid of the fluid (Fig. 1 of Hsieh).

Response to Arguments
Applicant's arguments filed 03/28/2022, with respect to pending claims, have been fully considered but they are not persuasive. 

Regarding claim 7, applicant/s argue, 
Claim 1 requires “the watertight cavity extending between the transparent panels.” This does not require the watertight cavity to only extend between the transparent panels, as the examiner seems to assert. In addition to the plain language of claim 1 (and the absence of the word only), this is made clear through various dependent claims.  For example, claims 14, 18, and 20 each depend (directly or indirectly) from claim 1 and require the plurality of transparent panels to “form a fluid boundary of the watertight cavity.”  Claim 1 has no such limitation, and merely requires that the watertight cavity extend between the transparent panels — though it may extend beyond the transparent panels as well.
Dependent claim 7 further limits claim 1 by requiring the watertight cavity to have an outer portion and an inner portion, and requiring a passage allowing flow between the outer and inner portions.  So the watertight cavity has two portions that are in communication with each other. This is shown, for example, in FIG. 13 by passages 613. This does not make the watertight cavity any less watertight, does not broaden the scope of claim 1, and in fact narrows the scope of claim 1. Withdrawal of this § 112 rejection is respectfully requested. And because claim 7 is not otherwise rejected, allowance of claim 7 and the claims that depend therefrom is respectfully requested.  (Remarks; p. 9-10).
Examiner respectfully disagrees.  Claim 1 recites “the watertight cavity extending between the transparent panels.”  Claim 1 does not recite “the watertight cavity extending beyond the transparent panels” or “a portion of the watertight cavity being between the transparent panels.”  The term “between” requires the watertight cavity being the space within/separate the display panels.  Furthermore, the term “extending” is defined by dictionary.com as: 1) to stretch out; draw out to the full length; 2) to stretch, draw, or arrange in a given direction, or so as to reach a particular point, as a cord, wall, or line of troops; 3) to stretch forth or hold out, as the arm or hand; 4) to place at full length, especially horizontally, as the body or limbs.  The definition of “extending” does not allow the interpretation the watertight cavity extending beyond the transparent panels.  The interpretation that the watertight cavity to have an outer portion and an inner portion where the outer portion is not enclosed by the transparent panels is inconsistent with “the watertight cavity extending between the transparent panels.” 

Regarding claim 1, applicant/s argue, 
As noted above, claim 1 has been amended to be substantively the same as prior claim 19, and claim 19 is canceled.  Among various other limitations, claim 1 requires the upper end of the watertight cavity to be open. According to the examiner, this limitation is met by Fig. 2 of Wang. See 2/4/2022 Office Action at p. 7. But FIG. 2 of Wang is an exploded view and does not disclose an open upper end as claimed. See Wang at [0019]. The examiner previously clarified that this limitation is met because “[t]he cavity is defined by panels 13” and “[t]he upper end of the cavity defined by panels 13 is open such that the top panel 14 covers it.” See 4/8/2020 Office Action at p. 16. So, according to the examiner, the upper end is open except for being covered.  Which — as the applicant has already noted — makes it not open. 
The examiner’s citation to FIGs. 1-12 of the application is also unavailing, as this ignores FIG. 14 and the written description. There is no prima facie case of obviousness, claim 1 is not obvious, and allowance is respectfully requested.
Examiner respectfully disagrees.  Claim 1 recites “the upper end of the cavity being open.”  Dictionary.com defines “open” as: having relatively large or numerous spaces, voids, or intervals.  “[T]he upper end of the cavity being open” is interpreted as having a void, empty space or opening in the enclosure of the cavity.  In Wang, the cavity is enclosed by walls 13 and is covered by top panel 14; walls 13 do not include cover 14; hence cavity is open on top and covered by top panel 14.  On the other hand, LaDuke further teaches the fishbowl (56) is covered by a lid (Fig. 6); the lid is not part of the fishbowl; hence the upper end of the fishbowl (56) must be open to be covered by a lid, i.e., the upper end of the watertight cavity is open.  The cavity being open does not mean it is without a cover.  The specification discloses the watertight cavity being a drinking glass, a jug, or a fish tank, which has a void or opening on top and is known to have lids/caps; hence “the upper end of the cavity being open” is properly interpreted as having a void/opening and capable of being covered by a lid in the same manner as a drinking glass, a jug, or a fish tank disclosed by and consistent with the specification.

Regarding claims 6 and 13, applicant/s argue, 
Wang, the primary reference, operates by projecting (from areas 21) onto transparent
panels 13 to display a 3D image that appears to be floating in the air. See, e.g., Wang at [0008]-[0014]. Hsieh, on the other hand, emits images from displays 10, reflects those images using mirrors 11, and displays the images on panels 12. See, e.g., Hsieh at [0015]-[0018].  The result of Hsieh is not a floating 3D image, but rather content “viewable on the... display surfaces 12b-12e” such that it can be watched “in any direction.” See Hsieh at [0017]-[0018] (emphasis added). The panels 12 of Hsieh are not added for safeguarding or otherwise preventing interference with a display; the panels 12 are the display. 
The examiner identifies panels 10b-e as the displays of Hsieh. See 2/4/2022 Office Action at p. 12. But even in doing so, the examiner admits that images are not viewed by the viewer on 10b-e. See id. Instead, the images are viewed on the panels 12, as Hsieh explains, for being watched “in any direction” — not as a Pepper’s ghost image as the examiner argues.  Properly construed, panels 12 of Hsieh are Hsieh’s display.
Altering Wang to include the display panels 12 of Hsieh would impermissibly change the principle of operation of Wang! and impermissibly leave it entirely unsuitable for its intended purpose;” while the resulting device may be viewed from any direction, it would not provide the floating 3D image that Wang seeks.
The examiner has responded to this by dismissively asserting that “the devices of Wang
and Hsieh produce the same results contrary to applicant/s’ assertion.” See 4/8/2020 Office Action at p. 13. While the 2/4/2022 and the 5/13/2021 Office Actions do not repeat this language from the 4/8/2020 Office Action, they do not change the examiner’s position or set forth any different position. Indeed, according to the examiner, “[t]hey operate in the same manner using the same components; hence the results are the same.” Id. And “Hsieh and Wang are operationally the same, i.e., Pepper’s ghost image.” See 2/4/2022 Office Action at p. 12. But the examiner fails to provide any support for those arguments, and the applicant’s citations to Hsieh above show that is not the case.
The examiner has failed to understand Hsieh (and perhaps Wang). The examiner cannot provide (and has not provided) any evidence to dispute that Wang’s purpose is to create a “3D image floating in air” that the viewer can view “from any angle.” See Wang at [0002]. And the examiner cannot provide (and has not provided) any evidence to counter the facts that: (a) the panels 13 in Wang are explicitly “transparent” (see Wang at [0013]), while there is no such transparency disclosed in Hsieh — which makes sense, as the entire purpose of the panels 11 in Hsieh is to reflect images onto the display surfaces 12 such that the images can be seen on the display surfaces 12 (see Hsieh at [0017]); and (b) Hsieh’s viewers therefore do not see a floating 3D image, but rather images on traditional viewing panels 12. The two references do not operate in the same manner, and the examiner has failed to determine the scope and content of the prior art and ascertain the differences between the claimed invention and the prior art. Thus, the requirements of Graham and MPEP 2141 have not been met, there is no prima facie case of obviousness, and claim 6 is not obvious. Allowance of claims 6 and 13 is respectfully requested.  (Remarks; p. 11-12).
Examiner respectfully disagrees.  Hsieh teaches the LCD display 10 is where the image is created and reflected by the mirrors 11a-d to the viewer’s eyes.  The mirrors 11a-d are flat mirrors.  It is impossible for any image to be projected onto the surface 12a-c by the flat mirrors 11a-d.  The term “display surfaces” are not to be understood as surfaces where the image is created or formed.  The image reflected by the mirror and viewed by the viewer is a virtual image which appears floating above the display 10.  The transparency of the mirrors 11a-d does not affect the virtual image.  The transparency of the mirror/reflector provides the environmental/background image.  The same principles apply in Wang.  The devices disclosed by Wang and Hsieh are operationally the same, i.e., Pepper's ghost image (https://en.wikipedia.org/wiki/Pepper%27s_ghost).  Hsieh, in the abstract, specifically recites “[a] multidimensional display apparatus,” which does not mean 2D, 4D or beyond 4D.

Regarding claim 17, applicant/s argue, 
Claim 17 specifically requires the image origination areas to be “housed in a bar surface.” This is disclosed in the application as filed at [0042] and FIG. 13. In view of the application as filed, the broadest reasonable construction of “bar” here means a counter for serving drinks. But in rejecting claim 17, the examiner has ignored the specification and the broadest reasonable meaning.
“The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.” MPEP 2111.
According to the rejection, without any evidence, “bar” merely means “a solid piece or block of material that is longer than it is wide,” and “Wang teaches a bar in FIG. 1, 2, and 6.” See 4/8/2020 Office Action at p. 15. While the 2/4/2022 and 5/13/2021 Office Actions do not repeat this language from the 4/8/2020 Office Action, the 2/4/2022 and 5/13/2021 Office Actions do not change the examiner’s position or set forth any different position. The English language cannot be twisted such that the platform shown in Wang FIGs. 1, 2, and 6 — which is as tall as a person (see FIG. 6) — can be considered a “bar.” And such a construction undoubtedly ignores the specification. None of the references teach such a claimed bar; there is no reason apart from the appellant’s disclosure to house the image origination areas in a bar surface as claimed; the examiner’s only argument — “the features upon which applicant relies (.e., a counter for serving drinks) are not recited” — explicitly ignores the broadest reasonable meaning of “bar;” and there is no prima facie case of obviousness. Claim 17 is not obvious, and allowance is respectfully requested. (Remarks; p. 13-14).
Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a counter for serving drinks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Furthermore, the only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification.  To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  The specification may also include an intentional disclaimer, or disavowal, of claim scope.  In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its ordinary and customary meaning of "a connection between different networks" because nothing in the specification indicated a clear intent to depart from that ordinary meaning); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators "attached to said pad." The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word "attached" when describing embodiments affixed to the external surface of the pad but the word "embedded" when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of "attached" includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine "attached" or disavow the full scope of the term.)
The specification, in this case, has two recitations of the term “bar.”  The first recitation is found in “The projector 630 may be housed in a coaster, a bar surface, or another device, and some embodiments may include a housing below the floor 616 to house the projector 630 and allow the projector 630 to be fixed relative to the display 620.”  The second recitation is found in the claim 17.  Nowhere in the specification the applicant disavows or disclaims the full scope of a claim term “bar” in the specification.

Allowable Subject Matter
Claims 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10 and 15, neither Wang, LaDuke, Hsieh, nor Zapata, teaches “the exterior perimeter and the floor define at least part of a drinking glass.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 15 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claim 16, neither Wang, LaDuke, Hsieh, nor Zapata, teaches “the plurality of image origination areas are housed in a coaster.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 16 is not obvious to a person of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882